MEMORANDUM OPINION
                                           No. 04-11-00060-CV

                                 IN RE BUSINESS STAFFING, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 25, 2011, relator filed a petition for writ of mandamus, and on January 26,

2011 filed a motion for temporary relief. The court has considered relator’s petition and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 06-01-0869-CVA, styled Christina Viesca, Individually and as
Administrator of the Estate of Hector Viesca, Deceased, et al. v. Belo Wiley d/b/a Wen-Be Lease Co. Ltd. et al.,
pending in the 81st Judicial District Court, Atascosa County, Texas, the Honorable Donna S. Rayes presiding.
However, the order complained of was signed by the Honorable Fred Shannon, visiting judge.